MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                          Oct 07 2015, 9:55 am
regarded as precedent or cited before any
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Barbara J. Simmons                                       Gregory F. Zoeller
Oldenburg, Indiana                                       Attorney General of Indiana

                                                         Karl M. Scharnberg
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Kaleigh Hix,                                             October 7, 2015
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         49A04-1502-CR-70
        v.                                               Appeal from the Marion Superior
                                                         Court
State of Indiana,                                        The Honorable Carl E. Van Dorn,
Appellee-Plaintiff.                                      Senior Judge
                                                         Trial Court Cause No.
                                                         49G07-1410-CM-49024



Najam, Judge.




Court of Appeals of Indiana | Memorandum Decision 49A04-1502-CR-70| October 7, 2015    Page 1 of 5
                                       Statement of the Case
[1]   Kaleigh Hix appeals her convictions for disorderly conduct and public

      intoxication, both as Class B misdemeanors, following a bench trial. Hix

      presents a single issue for our review, namely, whether the State presented

      sufficient evidence to support her convictions. We affirm.


                                 Facts and Procedural History
[2]   On October 25, 2014, at approximately 2:30 a.m., Hix went to the Grove Sports

      Bar in Beech Grove to pick up her friend Angela Beck. When Hix arrived, she

      found Beck outside the bar engaged in a heated argument with a woman named

      Courtney. Hix exited her vehicle, “grab[bed] Beck by [her] jacket,” and Hix

      and Beck started towards the car. Tr. at 23. Jessica Portillo, a friend of

      Courtney’s, came up behind Beck as they walked to the car, and Hix and

      Portillo began to “fight in the middle of the street[.]” Id. at 8. Approximately

      twenty people were in the street watching the fight, and the crowd blocked

      traffic.


[3]   Beech Grove Police Officer Nathan Rinks was driving by the bar when he saw

      Hix and Portillo engaged in a physical altercation in the street. Officer Rinks

      pulled up, exited his vehicle, and yelled at the women to stop fighting, but they

      continued to fight. Officer Rinks then “separated them and put ‘em both in

      handcuffs.” Id. at 8-9. Officers Rinks “could tell [Hix] had been drinking. She

      had a strong odor of alcohol on her breath, [and] her eyes were somewhat




      Court of Appeals of Indiana | Memorandum Decision 49A04-1502-CR-70| October 7, 2015   Page 2 of 5
      glassy.” Id. at 10. Beech Grove Police Captain Kellen Malloy arrived to assist

      Officer Rinks and observed that Hix was intoxicated.


[4]   The State charged Hix with disorderly conduct and public intoxication, both as

      Class B misdemeanors. The trial court found Hix guilty as charged and entered

      judgment accordingly. The trial court sentenced Hix to ten days for each count,

      all suspended, and the court ordered Hix to complete thirty-two hours of

      community service. This appeal ensued.


                                     Discussion and Decision
[5]   Hix contends that the State presented insufficient evidence to support her

      convictions. Our standard of review for sufficiency of the evidence claims is

      well-settled. Tobar v. State, 740 N.E.2d 109, 111 (Ind. 2000).


              In reviewing the sufficiency of the evidence, we examine only the
              probative evidence and reasonable inferences that support the
              verdict. We do not assess witness credibility, nor do we reweigh
              the evidence to determine if it was sufficient to support a
              conviction. Under our appellate system, those roles are reserved
              for the finder of fact. Instead, we consider only the evidence most
              favorable to the trial court ruling and affirm the conviction unless
              no reasonable fact-finder could find the elements of the crime
              proven beyond a reasonable doubt.

      Pillow v. State, 986 N.E.2d 343, 344 (Ind. Ct. App. 2013) (citations omitted)

      (internal quotation marks omitted).


[6]   To convict Hix of disorderly conduct, as a Class B misdemeanor, the State was

      required to prove that Hix recklessly, knowingly, or intentionally engaged in

      fighting or tumultuous conduct. Ind. Code § 35-45-1-3(a)(1). Hix’s sole

      Court of Appeals of Indiana | Memorandum Decision 49A04-1502-CR-70| October 7, 2015   Page 3 of 5
      contention on appeal is that the State did not present sufficient evidence to

      show that she engaged in tumultuous conduct. Hix does not challenge the

      sufficiency of the evidence to prove that she engaged in fighting. Because

      Officer Rinks testified that he saw Hix fighting with Portillo, the evidence is

      sufficient to support Hix’s conviction for disorderly conduct. See id.


[7]   To convict Hix of public intoxication, as a Class B misdemeanor, the State was

      required to prove that Hix: was found in a public place; in a state of

      intoxication caused by her use of alcohol; and either breached the peace or was

      in imminent danger of breaching the peace. Ind. Code § 7.1-5-1-3(a)(3). On

      appeal, Hix challenges the State’s evidence with respect to two of the elements

      of the offense: whether she was intoxicated and whether she breached the

      peace. But we hold that the State presented sufficient evidence on both

      challenged elements.


[8]   Indiana Code Section 9-13-2-86 defines intoxication in pertinent part as under

      the influence of alcohol “so that there is an impaired condition of thought and

      action and the loss of normal control of a person’s faculties.” Impairment can

      be established by evidence of the following: “(1) the consumption of a

      significant amount of alcohol; (2) impaired attention and reflexes; (3) watery or

      bloodshot eyes; (4) the odor of alcohol on the breath; (5) unsteady balance; and

      (6) slurred speech.” Fought v. State, 898 N.E.2d 447, 451 (Ind. Ct. App. 2008).

      Here, Officer Rinks testified that he “could tell [Hix] had been drinking. She

      had a strong odor of alcohol on her breath, [and] her eyes were somewhat

      glassy.” Tr. at 10. And Captain Malloy testified that Hix: had a strong odor of

      Court of Appeals of Indiana | Memorandum Decision 49A04-1502-CR-70| October 7, 2015   Page 4 of 5
       alcoholic beverage on her breath; had bloodshot and watery eyes; and had

       slurred speech. The evidence was sufficient to show that Hix was intoxicated.


[9]    A breach of the peace includes all violations of public peace, order or decorum.

       Lemon v. State, 868 N.E.2d 1190, 1194 (Ind. Ct. App. 2007). “It is a violation or

       disturbance of the public tranquility or order and includes breaking or

       disturbing the public peace by any riotous, forceful, or unlawful proceedings.”

       Id. (quoting State v. Hart, 669 N.E.2d 762, 764 (Ind. Ct. App. 1996)). Here,

       Hix’s fight with Portillo in the middle of a public street was loud and drew a

       crowd of approximately twenty people, which blocked traffic. The State

       presented sufficient evidence to support Hix’s conviction for public

       intoxication.


[10]   Affirmed.


       Kirsch, J., and Barnes, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 49A04-1502-CR-70| October 7, 2015   Page 5 of 5